DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figs. 5 and 6 contain illegible text and lines as a result of improper shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains grammatical errors: at line 3, “accelerate tissue” should apparently read –and accelerate tissue--; and at line 7, “the device allows to expressly target” is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).

The substitute specification filed 26 September 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities: at line 12 of claim 10, “the one winding” should apparently read –the one of the windings--; at line 12 of claim 10, “the second winding” should apparently read –the second of the windings--; at line 2 of claim 12, “with total thickness” should apparently read –with a total thickness--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 at line 4 recites the limitation "the resonant frequency".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 10, it is unclear if “made in the form of a flat bifilar coil” implies that “the inductor” comprises “a flat bifilar coil” and if the “flat bifilar coil” is even positively recited.  For purposes of examination, the flat bifilar coil will be interpreted as being positively recited and that the inductor comprises a flat bifilar coil.
At lines 5 of claim 10, it is unclear what is “connected to the oscillator” or what “as a load” implies or means structurally.  
At line 6 of claim 10, it is unclear what is being implied/recited by the recitation “in the form of a series-oscillatory circuit” or if “a series-oscillatory circuit” is even positively recited.  
At line 6 of claim 10, it is unclear what element is “providing a sinusoidal shape…”.  
Claim 10 at line 7 recites the limitation "the output current".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 7 recites the limitation "the resonant frequency of the coil".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 10, it is unclear if “made in the form of a flat disk” implies that “the bifilar coil” comprises “a flat disk” and if the “flat disk” is even positively recited.  Moreover, it is unclear how a bifilar coil itself would be “made in the form of a flat disk” as “a flat disk” itself would not require a coil.  
Claim 10 at line 8 recites the limitation "the wires".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 8 recites the limitation "the coil windings".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 10, it is unclear what is being implied/recited by the recitation “in the form of two concentrically arranged spirals” or if “two concentrically arranged spirals” is even positively recited.  
At line 10 of claim 10, it is unclear if “different windings” are of the “open-circuit windings” of line 5 or different/additional windings not previously recited.  
Claim 10 at line 11 recites the limitation "the inner end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 12 recites the limitation "the radial direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 13 recites the limitation "the second of the windings".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –a second of the windings--.
Claim 10 at line 13 recites the limitation "the outer end".  There is insufficient antecedent basis for this limitation in the claim.
At line 14 of claim 1, it is unclear if “opposite terminals” are in reference to the open-circuit terminals recited at both lines 11 and 12 or not.  
Claim 10 at line 13 recites the limitation "the both coil windings".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –both coil windings--.
In claim 11, it is unclear what “structurally combined with” implies; whether it is that the inductor and oscillator are integral with each other, or if the inductor and oscillator are connected with each other, as recited at lines 2 and 3 of claim 10, for instance.
At line 1 of claim 12, it is unclear what is being implied with the recitation “are made as”; whether such a recitation implies that the windings comprise two identical wires, or if “two identical wires” is even positively recited.  
At line 2 of claim 12, it is unclear if “two identical wires” is the same as or different than “the wires” recited at line 8 of claim 10.  
At line 3 of claim 12, it is unclear if “one wire” is the same as or different than “the wires” at line 8 of claim 10.  
At line 3 of claim 12, it is unclear what “one wire diameter” is equal to.  
At line 1 of claim 13, it is unclear what is being implied with the recitation “are made as”; whether such a recitation implies that the windings comprise two identical wires, or if “two identical wires” is even positively recited.  
At line 2 of claim 13, it is unclear if “two identical wires” is the same as or different than “the wires” recited at line 8 of claim 10.  
At line 3 of claim 13, it is unclear if “two wire” is the same as or different than “the wires” at line 8 of claim 10.  
At line 3 of claim 13, it is unclear what “two wire diameters” is equal to.  
Claims 14 and 15 are indefinite as line 1 of both claims recites that “the oscillator includes a self-excited oscillator” which appears to imply that the oscillator includes an additional oscillator which is a self-excited oscillator.  However, this specification at [0019] discloses that “the oscillator can be made in the form of a self-excited oscillator” which would appear to imply that the oscillator comprises a self-excited oscillator or that the oscillator is a self-excited oscillator.  Appropriate correction is required.  
Claim 14 at line 2 recites the limitation "the circuit of the positive current feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 2 recites the limitation "the positive current feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 2 recites the limitation "the circuit of the positive current feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 2 recites the limitation "the positive current feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 2 recites “…with a coil in the circuit of the positive current feedback with amplitude modulation or manipulation” which is grammatically unclear.  
Claim 16 at line 1 recites the limitation "the circuit of the negative voltage feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 2 recites the limitation "the negative voltage feedback".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 2 recites the limitation "the ability".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 2 recites the limitation "the magnitude".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 2 recites the limitation "the output voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 4 recites the limitation "the depth".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 16, it is unclear what defines “the depth of the negative voltage feedback”.  
Claim 17 is indefinite as line 1 recites that “the oscillator includes a voltage-controlled oscillator” which appears to imply that the oscillator includes an additional oscillator which is a voltage-controlled oscillator.  However, this specification at [0019] discloses that “the oscillator can be made in the form of a voltage-controlled oscillator” which would appear to imply that the oscillator comprises a voltage-controlled oscillator or that the oscillator is a voltage-controlled oscillator.  Appropriate correction is required.  

At line 2 of claim 18, it is unclear what is meant by the bifilar coil “as a series-oscillatory circuit” or if “a series-oscillatory circuit” of claim 18 is the same as or different than “a series-oscillatory circuit” recited at line 6 of claim 10.  
Claim 18 at line 2 recites the limitation "the frequency of the oscillator".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791